  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 1 of 29 PageID #:3263




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

CRAIGVILLE TELEPHONE CO., d/b/a                    )
ADAMS WELLS INTERNET TELECOM                       )
TV, and CONSOLIDATED TELEPHONE                     )
CO., d/b/a CTC,                                    )
                                                   )
             Plaintiffs,                           )
                                                   )    No. 19 C 7190
      v.                                           )
                                                   )    Judge John Z. Lee
T-MOBILE USA INC., and                             )
INTELIQUENT, INC.,                                 )
                                                   )
             Defendants.                           )

                    MEMORANDUM OPINION AND ORDER

      In this putative class action, local phone companies claim that T-Mobile USA

Inc. (“T-Mobile”) and Inteliquent, Inc. (“Inteliquent”) (collectively “Defendants”)

intentionally refrained from fixing connection issues that interfered with calls placed

by cellular phones to landline telephones located in rural areas. Instead, Plaintiffs

contend, T-Mobile and Inteliquent utilized fake ring tones that led consumers to

mistakenly blame local phone companies for those problems. Based on that conduct,

Craigville   Telephone     Co.   (“Craigville”)   and   Consolidated    Telephone   Co.

(“Consolidated”) (collectively “Plaintiffs”) bring claims under the Communications

Act, 47 U.S.C. § 201 et seq., (Counts I to III); and the Racketeer Influenced and

Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. (Counts IV and V); as

well as several state-law tort claims (Counts VI to VIII).
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 2 of 29 PageID #:3264




         Defendants have moved to dismiss. Alternatively, Inteliquent has moved to

stay the case and refer certain questions to the Federal Communications Commission

(“the Commission”). And a group of local phone companies has sought to intervene.

For the reasons below, the motions to dismiss are granted in part and denied in part,

the motion to refer is denied, and the motion to intervene is denied as moot.

                                   I.     Background1

A.       The Telecommunications Landscape

         Most of the time, when a consumer initiates a call, multiple telecommunication

carriers work together to route that call to the intended recipient. Am. Compl. ¶ 34,

ECF No. 19. As relevant here, these carriers fall into three broad categories:

     •   Mobile Carriers: As the name suggests, mobile carriers transmit calls

         between the cell phones of mobile subscribers to and from nearby wireless

         towers.   Id. ¶ 49.    From there, mobile carriers turn the calls over to

         intermediate providers, who handle the long-distance portion of each

         connection. Id. T-Mobile is a mobile carrier. Id. ¶ 48.

     •   Intermediate Providers: Usually, mobile carriers “do not build and operate

         wireline networks.” Id. ¶ 50. Instead, they “rely on . . . networks of unaffiliated

         intermediate providers . . . to provide the transport services required.” Id.

         Starting from the wireless towers closest to the originating cellular phones,

         intermediate providers route calls to the local exchange carriers (“LECs”)



1      In analyzing a motion to dismiss, the court “accept[s] as true all well-pleaded factual
allegations and draw all reasonable inferences in favor of the plaintiff.” Heredia v. Capital
Mgmt. Servs., L.P., 942 F.3d 811, 814 (7th Cir. 2019).


                                              2
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 3 of 29 PageID #:3265




         responsible for delivering them to the final destination (otherwise known as

         “terminating” them). Id. Inteliquent is an intermediate provider. Id. ¶ 53.

     •   Local Exchange Carriers: Called “LECs” for short, these carries “typically

         own or lease the [landlines] that connect directly to homes and businesses.” Id.

         ¶ 34. For that reason, they “provid[e] the portion of the route closest to the

         calling and called parties” for calls “terminating to a traditional landline

         telephone.” Id. Craigville and Consolidated are LECs. Id. ¶ 36.

         Compared with other carriers, LECs typically incur higher costs to build and

maintain their networks.       Id. ¶ 31.   To help LECs recover those expenses, the

Commission has introduced a system of intercarrier compensation. Id. Under that

regime, mobile carriers and intermediate providers pay “access charges” for each call

LECs complete.2 Id. ¶ 58.

         Those fees are especially steep for calls that terminate with rural LECs. Id.

¶ 31. Because access charges account for a substantial portion of mobile carriers’ and

intermediate providers’ expenses, they have an incentive to reduce the volume of calls

they route to rural LECs. Id. ¶¶ 63–70.

B.       The Consent Decree

         Calls meant for recipients in rural areas often suffer from delayed or degraded

connections. Id. ¶ 97. “[T]o mask the silence the caller would otherwise hear during



2      The Commission is in the process of revising the rules that require carriers to pay
access charges. See Am. Compl. ¶ 61; Eliminating Ex Ante Pricing Regulation and Tariffing
of Telephone Access Charges, 85 Fed. Reg. 30,899 (proposed May 21, 2020) (to be codified at
47 C.F.R. pts. 51, 54, 61, 69).



                                             3
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 4 of 29 PageID #:3266




excessive call setup time,” some carriers play a ring tone that makes it appear to the

caller that the recipient’s phone is ringing, even when it is not. In re T-Mobile USA,

Inc. (“Consent Decree”), 33 FCC Rcd. 3737, 3742 (2018). According to the Commission,

such “false audible ringing” occurs “when an originating or intermediate provider

prematurely triggers audible ring tones to the caller before the call setup request has

actually reached the terminating rural provider.” Id.

      The Commission has highlighted two harms associated with false ringing.

First, “the caller may often hang up, thinking nobody is available to receive the call.”

Id. Second, false ringing makes it “appear to the caller that the terminating rural

provider is responsible for the call failure, instead of the originating or intermediate

provider.”   Id.     To avoid these problems, the Commission has adopted a rule

forbidding “long-distance voice service providers” from deploying fake ring tones in

this manner. See 47 C.F .R. § 64.2201(a).

      In 2016, rural LECs submitted several complaints about T-Mobile to the

Commission.        Consent Decree, 33 FCC Rcd. at 3742.      When the Commission’s

enforcement arm opened an investigation, T-Mobile acknowledged that it had

inserted false ringtones into some of its subscribers’ calls.      Id.   Based on that

admission, the Commission estimated that T-Mobile “likely injected” ring tones “into

hundreds of millions of calls each year.” Id.

      Not long after the investigation began, T-Mobile signed a consent decree

conceding that it had violated the rule prohibiting the “insertion of false ring tones.”

Id. at 3744.   T-Mobile also admitted that it “did not correct problems with its




                                            4
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 5 of 29 PageID #:3267




Intermediate Providers’ delivery of calls to consumers in certain rural [LECs].” 3 Id.

T-Mobile agreed to alter its operating procedures, create a compliance plan, and pay

a $40 million civil penalty. Id. at 3744–47.

C.      The Alleged Scheme

        T-Mobile serves more than eighty million subscribers. Am. Compl. ¶ 18. It

engages Inteliquent to handle the long-distance portion of most of those subscribers’

calls. Id. ¶ 196. Working together, T-Mobile and Inteliquent have implemented what

industry insiders call “least-cost routing.” Id. ¶¶ 74, 127–29. That strategy seeks to

minimize expenses by dispatching calls to the cheapest “carrier options for a given

route.” Id. Sometimes, however, lower costs come at the price of degraded service.

Id. ¶ 76. The crux of Plaintiffs’ complaint is that T-Mobile and Inteliquent adopted

least-cost routing, recognized that it resulted in poor connection rates for calls to rural

areas, and yet refrained from taking corrective action. Id. ¶¶ 76, 77.

        Instead, Plaintiffs say, T-Mobile sought to conceal those problems by inserting

fake ring tones into certain calls. Id. ¶¶ 183, 289. Although Plaintiffs are uncertain

of Inteliquent’s precise role in that aspect of the scheme, they allege that Inteliquent

routed many of the T-Mobile’s calls at issue, reaped economic rewards from the

insertion of fake ringtones, and knew or should have known about that practice. Id.

¶¶ 172, 176–77.

        Both Plaintiffs perceived “problems with calls originating on T-Mobile’s

network.” Id. ¶ 273. Craigville, for instance, an Indiana LEC with about 2,800


3      T-Mobile made these admissions “for the purpose of th[e] Consent Decree and for civil
enforcement purposes in connection” therewith. See Consent Decree, 33 FCC Rcd. at 3744.


                                             5
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 6 of 29 PageID #:3268




subscribers, recounts an incident that started in 2015. Id. ¶ 270. At the time, a T-

Mobile subscriber living in Minnesota reported that she struggled to reach her

parents’ Craigville landline telephone. Id. Out of 109 calls the Minnesota subscriber

placed to her parents, just 53 connected. Id. During failed call attempts, she “hear[d]

one or two rings and dead air, ring[ing but] no rings on my Parent’s end, sometimes

a single ring on their end and then . . . a dial tone, music, messages such as ‘you are

unable to make long distance calls,’ [or] faint dial tones.” Id. ¶ 274.

      When the Minnesota subscriber complained to T-Mobile and Craigville about

those issues, both companies searched for a solution.        Id. ¶¶ 280–88.   In time,

Craigville determined that its systems were not responsible for the failed calls. Id.

¶¶ 281, 287. A few months later, T-Mobile implemented a fix, but the Minnesota

subscriber’s connection issues eventually returned. Id. ¶¶ 286–87.

      Consolidated, which serves about 15,000 consumers in central Minnesota,

encountered a similar problem in 2013. Id. ¶ 292. That year, Consolidated received

a complaint from Louie’s Bucket of Bones, a barbecue restaurant that subscribed to

its landline service. Id. ¶ 295. According to Louie’s owner, a T-Mobile customer had

been unable to reach the restaurant to place her order. Id. ¶¶ 296–97. When her

calls failed, the T-Mobile customer said she heard a message claiming that Louie’s

number “was out of reach.” Id. ¶ 299. Due to similar incidents involving multiple

mobile carriers, Consolidated assigned the equivalent of one and a half full-time

employees to field similar complaints.      Id. ¶ 300.   Believing that T-Mobile and




                                           6
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 7 of 29 PageID #:3269




Inteliquent’s routing practices depleted their resources, damaged their reputations,

and depressed their access charge revenues, Plaintiffs filed this lawsuit.

                               II.    Legal Standard

        To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        When considering motions to dismiss, the Court accepts “all well-pleaded

factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013) (citing

Luevano v. Wal–Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013)). At the same

time, “allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678). For that reason, “[t]hreadbare recitals of

the elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

                        III.   T-Mobile’s Motion to Dismiss

        The Court first reviews T-Mobile’s motion to dismiss count-by-count.

A.      Count I: Communications Act—False Ringing

        The Communications Act prohibits carriers from engaging in any “practice,

classification, or regulation that is unjust or unreasonable.” 47 U.S.C. § 201(b). Still,




                                           7
    Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 8 of 29 PageID #:3270




“[a private] plaintiff is not entitled to a cause of action under [the Act] simply on the

basis of its own determination that conduct was unjust or unreasonable.” Havens v.

Mobex Network Servs., LLC, 820 F.3d 80, 89 (3d Cir. 2016) (citing Global Crossing

Telecomms., Inc. v. Metrophones Telecomms., Inc., 550 U.S. 45, 52–53 (2007)).

Instead, a plaintiff may only bring suit if the Commission first “determin[es] [that] a

particular practice constitutes a violation.” N. Cnty. Commc’ns Corp. v. Ca. Catalog

& Tech., 594 F.3d 1149, 1158 (9th Cir. 2010). As relevant here, the Commission has

promulgated a rule preventing “long-distance voice service provider[s]” from

inserting false ringing into calls. 47 C.F.R. § 64.2201(a) (the “False Ringing Rule”).

In Count I, Plaintiffs fault T-Mobile and Inteliquent for flouting that rule.

       The core issue here is whether the complaint plausibly alleges that Defendants’

false ringing injured Plaintiffs.4 See 47 U.S.C. § 206 (a carrier that violates the Act

“shall be liable . . . for the full amount of damages sustained in consequence”); Conboy

v. AT&T Corp., 241 F.3d 242, 250 (2d Cir. 2001) (“[A] private party seeking relief

under Section[] 206 . . . must allege and prove specific damages flowing from

violations of the Act . . . .” (cleaned up)). In analyzing this requirement, both parties

make the mistake of lumping together false ringing and bad connections.                     The

question here is not whether Defendants’ routing practices, taken as a whole, injured

Plaintiffs. Rather, the question is whether Plaintiffs suffered damages attributable

to the alleged practice of false ringing.


4       Because injury goes to Article III standing, which is jurisdictional, the Court evaluates
this issue under Rule 12(b)(1) rather than Rule 12(b)(6), although the relevant pleading
standard remains the same. See Silha v. ACT, Inc., 807 F.3d 169, 173–74 (7th Cir. 2015).



                                               8
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 9 of 29 PageID #:3271




      Plaintiffs suggest two theories about how false ringing harmed them. See Pls.’

Resp. Opp’n T-Mobile’s Mot. Dismiss (“Resp.”) at 6, ECF No. 66. First and foremost,

they insist that fake ring tones caused consumers to end calls prematurely,

diminishing the access charges Plaintiffs might have earned. Second, they maintain

that Defendants’ false ringing practice misled subscribers into blaming rural LECs

for connection issues, prompting an influx of customer service requests. Although the

complaint contains little support for the first theory, it marshals sufficient factual

allegations to support the second, at least at the pleading stage.

      As to the first theory, Plaintiffs posit that fake ring tones “influence [callers]

to hang up,” limiting the access charges rural LECs collect. Am. Compl. ¶ 365 (citing

Consent Decree, 33 FCC Rcd. at 3742). What this theory ignores is that T-Mobile

allegedly inserted false ringing to mask delays associated with connection issues.

Am. Compl. ¶¶ 14, 82, 155. Without false ringing, callers would have heard dead air

or other “symptoms” of those issues. Id. ¶ 142. If anything, common sense dictates

that a caller who encountered ringing would have stay on the line longer than one

who met with dead air. See Iqbal, 556 U.S. at 679 (directing courts to draw on their

“judicial experience and common sense” when “[d]etermining whether a complaint

state a plausible claim”). As a result, fake ring tones improve, not worsen, the odds

that calls connect, increasing rather than reducing Plaintiffs’ opportunity to earn

access charges. Indeed, consistent with that logic, the complaint is bereft of any

“factual content” showing that Plaintiffs have lost accesses charges as a result of the

alleged false ringing. See id. at 678.




                                           9
    Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 10 of 29 PageID #:3272




        Plaintiffs’ second theory rests on firmer ground.         As the Commission has

concluded, “[f]alse audible ringing can [] make it appear to the caller that the

terminating rural provider is responsible for the call failure.” Am. Compl. ¶ 107

(quoting Consent Decree, 33 FCC Rcd. at 3742).             Given that T-Mobile allegedly

inserted false ring tones “into hundreds of millions of calls,” id. ¶ 132, it is plausible

that T-Mobile customers—and the intended recipients of their calls—were confused

into thinking that Plaintiffs were responsible for their call completion problems. This

conclusion is backed up by the complaint’s telling of the Minnesota caller who

submitted service requests to Craigville after T-Mobile failed to solve her problems,

see id. ¶¶ 274–77, 281, 287, and of the Minnesota restaurant owner who called

Consolidated “extremely upset” after a patron complained about unconnected calls,

see id. ¶ 297. Taking such allegations to be true, a reasonable inference can be drawn

that Defendants’ false ringing misled customers into directing their ire to Plaintiffs,

thereby depleting Plaintiffs’ customer service resources. See id. ¶¶ 288, 300, 386.

        Thus, because the complaint introduces sufficient factual allegations to

“nudge” Plaintiffs’ second theory of injury “across the line from conceivable to

plausible,” Count I withstands dismissal.5 See Twombly, 550 U.S. at 570.




5      Though Plaintiffs’ briefing neglects to address them, the complaint also articulates
other theories of injury. In particular, the complaint asserts that Plaintiffs have suffered
“reputational harm,” “loss of good will with customers,” “loss of revenue due to discounts and
monetary concessions . . . made to appease and retain . . . disgruntled customers,” and loss of
“business opportunities.” Am. Compl. ¶ 3; see id. ¶¶ 383–85, 387–89. In these respects, the
Court agrees with T-Mobile that the complaint is again devoid of facts showing that Plaintiffs
have suffered any such injuries as a result of the alleged false ringing. The upshot is that a
depletion of customer service resources is the sole injury Plaintiffs have successfully pled.



                                              10
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 11 of 29 PageID #:3273




B.    Counts II and III: Communications Act—Failure to Correct Call
      Completion Problems

      In the remaining Communications Acts counts, Plaintiffs contend that T-

Mobile and Inteliquent knew that connection issues plagued calls to rural LECs, yet

neglected to take corrective action. Count II casts that failure as an unreasonable

practice in violation of 47 U.S.C. § 201(b), whereas Count III characterizes it as a

form of unjust discrimination in violation of 47 U.S.C. § 202(a).

      At the outset, the parties dispute which of the Commission’s regulations

governs T-Mobile’s conduct. See N. Cnty. Commc’ns, 594 F.3d at 1160. In Plaintiffs’

view, the relevant guidelines derive from a 2012 declaratory ruling holding that:

      [I]t is an unjust and unreasonable practice in violation of section 201 of
      the Act for a carrier that knows or should know that it is providing
      degraded service to certain areas to fail to correct the problem or to fail
      to ensure that intermediate providers, least-cost routers, or other
      entities acting for or employed by the carrier are performing
      adequately.

In re Unified Intercarrier Comp. Regime (“2012 Ruling”), 27 FCC Rcd. 1351, 1355–56

(2012).

      As T-Mobile sees it, a 2018 Commission order outlines the relevant

requirements:

      When . . . evidence of persistent poor performance exists with respect to
      a rural area, the provider should know that there may be a problem with
      calls being completed to that area and it has a duty to investigate. We
      further clarify that a covered provider or carrier may only deem the duty
      set forth in the 2012 Declaratory Ruling satisfied if it: (a) promptly
      resolves any anomalies or problems and takes action to ensure they do
      not recur; or (b) determines that responsibility lies with a party other
      than the provider itself.

In re Rural Call Completion (“2018 Order”), 33 FCC Rcd. 4199, 4211 (2018).



                                          11
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 12 of 29 PageID #:3274




      T-Mobile has the better of this argument.        As the Seventh Circuit has

emphasized, “[s]ome [agency] rules simply clarify unsettled or confusing areas of

law.” Beller v. Health & Hosp. Corp. of Marion Cnty., Ind., 703 F.3d 388, 391 (7th

Cir. 2012). “[R]ather than changing the law,” such rules “merely restate what the

law has always been.” Id. In deciding whether a rule clarifies existing law, courts

typically “defer to an agency’s expressed intent.” Id. at 391–92. And here, the

Commission made clear that it meant for the 2018 Order to clarify the 2012 Ruling.

See 2018 Order, 33 FCC Rcd. at 4242 n.85 (“The duties in the [2012 Ruling] (and

clarified here) apply to covered providers.”). It follows that the 2018 Order sets the

standards against which T-Mobile’s conduct must be measured.

      With those guidelines in mind, the Court turns to T-Mobile’s three arguments

in favor of dismissal. First, T-Mobile questions whether the alleged connection issues

harmed Plaintiffs. In support, it points out that the Consent Decree only describes a

failure “to correct problems with . . . Intermediate Providers’ delivery of calls to

consumers in certain rural [locations].”      Consent Decree, 33 FCC Rcd. at 3744

(emphasis added). And T-Mobile argues that Plaintiffs have provided no factual

allegations to support the notion that the issues impacted their coverage areas.

      This is incorrect. While the Consent Decree alone may not establish that T-

Mobile’s practices harmed Plaintiffs, the complaint articulates other allegations

justifying that inference. For example, a Minnesota subscriber reported that 56 out

of 109 calls she placed to Craigville customers dropped, creating a reasonable

inference that such a high failure rate was a sign of systemic connection issues. See




                                         12
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 13 of 29 PageID #:3275




Am. Compl. ¶ 273. Moreover, in investigating that subscriber’s concerns, Craigville

expended substantial resources that it could have dedicated to other purposes. Id.

¶¶ 287–88. Of course, discovery may show that T-Mobile lacked sufficient notice

about the Minnesota subscriber’s issues or bore no responsibility for rectifying them.

For now, however, Plaintiffs have done enough to withstand this argument.

      Second, T-Mobile contends that it complied with the 2018 Order by “promptly

resolv[ing the] anomalies” detailed in the complaint. See 33 FCC Rcd. at 4211. But

that argument is difficult to square with the Minnesota subscriber’s experience. She

waited for months while T-Mobile failed to implement a solution. Am. Compl. ¶¶ 280,

286. And even when T-Mobile came up with a fix, her connection problems returned.

Id. ¶ 287. Considering those apparent shortcomings, the Court cannot say that T-

Mobile’s troubleshooting complied with the 2018 Order as a matter of law.

      Lastly, T-Mobile insists that the Communication Act’s two-year limitations

period bars Counts II and III. See 47 U.S.C. § 415(a). A claim under the Act accrues

“when the plaintiff discovers, or with due diligence should have discovered, the injury

that is the basis for the action.” Sprint Commc’ns Co., L.P. v. FCC, 76 F.3d 1221,

1226 (D.C. Cir. 1996). That is, the limitations clock starts “when the plaintiff has

inquiry notice” about the claim. Id. at 1229–30. Furthermore, it bears emphasizing

that “[w]hether a plaintiff had sufficient facts to place him on inquiry notice . . . is

often inappropriate for resolution on a motion to dismiss.” Maimonides Med. Ctr. v.

Verizon N.Y. Inc., No. 09-CV-54, 2010 WL 11627493, at *14 (E.D.N.Y. May 13, 2010)

(citing Marks v. CDW Computer Ctrs., Inc., 122 F.3d 363, 367 (7th Cir. 1997)).




                                          13
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 14 of 29 PageID #:3276




      Before applying these principles, it is first necessary to “define . . . the injury

that serves as the basis of the claim.” Loughlin v. United States, 230 F. Supp. 2d 26,

40 (D.D.C. 2002). Under the 2018 Order, a single dropped call does not give rise to a

cause of action under the Communications Act. Rather, that Order only authorizes

a private plaintiff to sue if a covered provider detects “persistent poor performance,”

yet declines to “take action.” 2018 Order, 33 FCC Rcd. at 4211.

      To be sure, Plaintiffs admit that they suspected T-Mobile’s practices were

persistently poor as early as 2013. Am. Compl. ¶ 307. But nothing in the complaint

indicates that Plaintiffs knew that T-Mobile had persistent poor performance and

intentionally declined to take remedial action prior to the two-year limitations period.

To the contrary, the complaint alleges that Consolidated struggled to discern which

carriers were responsible for the issues it encountered, id. ¶¶ 301, 302, and states

that rural LECs have no “means of knowing how many calls made by other T-Mobile

subscribers . . . were never delivered,” id. ¶ 290; see id. ¶ 301. That leaves open the

possibility that Plaintiffs lacked inquiry notice about their Communications Act

claims until 2018, when the Consent Decree made T-Mobile’s practices public. Under

Seventh Circuit law, that is enough. See Clark v. City of Braidwood, 318 F.3d 764,

768 (7th Cir. 2003) (instructing courts not to dismiss a claim as long as “there is any

set of facts that if proven would establish a defense to the statute of limitations”).

      Having decided that none of T-Mobile’s arguments ring true, the Court declines

to dismiss Counts II and III at this stage based upon the statute of limitations.




                                           14
    Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 15 of 29 PageID #:3277




C.      Counts IV and V: RICO Violations

        Plaintiffs’ next claims characterize T-Mobile and Inteliquent’s call-routing

practices as racketeering acts that violate RICO. As relevant here, that statute

makes it unlawful both to conduct an enterprise “through a pattern of racketeering

activity,” 18 U.S.C. § 1962(c), and “to conspire” to do so, id. § 1962(d). And it provides

a private cause of action for “[a]ny person injured in his business or property by

reason of a violation of section 1962.” Id. § 1964(c).

        T-Mobile raises several arguments against Plaintiffs’ claims under §§ 1962(c)

and 1962(d). The Court takes them in turn.

        1.    Proximate Cause

        T-Mobile first argues that Plaintiffs cannot satisfy RICO’s proximate-cause

requirement.6 Interpreting § 1964(c)’s “by reason of” language, the Supreme Court

has held that “to state a claim under civil RICO, the plaintiff is required to show that

a RICO predicate offense ‘not only was a ‘but for’ cause of his injury, but was the

proximate cause as well.’” Hemi Grp., LLC v. City of New York, 559 U.S. 1, 9 (2010)

(plurality opinion) (quoting Holmes v. Sec. Investor Prot. Corp., 503 U.S. 258, 268

(1992)); accord Anza v. Ideal Steel Supply Corp., 547 U.S. 451, 457 (2006). The Court

has explained that RICO “incorporate[s] common-law principles of proximate

causation.” Holmes, 503 U.S. at 267–68; accord Hemi Grp., 559 U.S. at 9 (plurality



6      The Seventh Circuit has clarified that proximate causation under RICO is necessary
to establish Article III standing. See RWB Servs., LLC v. Hartford Computer Grp., Inc., 539
F.3d 681, 686 (7th Cir. 2008). The Court thus analyzes T-Mobile’s proximate cause argument
under Rule 12(b)(1) rather than Rule 12(b)(6) as well. See Silha, 807 F.3d 174.



                                            15
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 16 of 29 PageID #:3278




opinion) (“Proximate cause for RICO purposes should be evaluated in light of [RICO’s]

common-law foundations.”).      Proximate cause under RICO thus demands “some

direct relation between the injury asserted and the injurious conduct alleged.”

Holmes, 503 U.S. at 268. “A link that is too remote, purely contingent, or indirect is

insufficient.” Hemi Grp., 559 U.S. at 9 (plurality opinion) (cleaned up).

      In T-Mobile’s view, Plaintiffs fail to meet this demand because the intervening

cause—or “first step,” id. at 10—of confused or disgruntled T-Mobile subscribers, who

in turn submit customer service to Plaintiffs after hearing fake ring tones, breaks the

chain of causation under RICO. Such a view admittedly draws support from Hemi

Group, in which a plurality of the Supreme Court found that the plaintiff City of New

York’s loss of sales tax dollars was not proximately caused by the defendant’s

fraudulent scheme of selling cigarettes to city residents without charging sales tax.

Id. at 9–11. In so finding, the plurality reasoned that “the City’s harm was directly

caused by the customers” who did not pay sales tax, “not Hemi.” Id. at 11. The

plurality also rejected the dissent’s view that proximate cause under RICO “turn[s]

on foreseeability,” id. at 12, such that a foreseeable intervening act “does not break

the causal chain,” id. at 25 (Breyer, J., dissenting).

      But T-Mobile fails to recognize that just four Justices assented to Hemi Group’s

proximate cause analysis. It is well established that where, as there, “a fragmented

Court decides a case and no single rationale explaining the result enjoys the assent

of five Justices, the holding of the Court may be viewed as that position taken by

those Members who concurred in the judgments on the narrowest grounds.” Marks




                                           16
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 17 of 29 PageID #:3279




v. United States, 430 U.S. 188, 193 (1977) (cleaned up). And in Hemi Group, the

narrowest grounds were those provided by Justice Ginsburg’s concurrence, which

expressly declined to join the plurality’s “proximate cause analysis.” 559 U.S. at 19

(Ginsburg, J., concurring in part and concurring in the judgment); see City & Cnty. of

S.F. v. Purdue Pharma L.P., No. 3:18-CV-07591, 2020 WL 5816488, at *22 (N.D. Cal.

Sept. 30, 2020); Andrews v. Dairy Farmers of Am., Inc., No. 2:11-CV-97, 2011 WL

5444245, at *3 n.5 (S.D. Miss. Nov. 9, 2011); Garrett v. Cassity, No. 4:09-CV-01252,

2010 WL 5392767, at *11 (E.D. Mo. Dec. 21, 2010).           Instead, Justice Ginsburg

reasoned only that the City could not use civil RICO to assert claims based on

violations of the Jenkins Act, which provides “quite limited remedies.” 559 U.S. at

19 (Ginsburg, J., concurring in part and concurring in the judgment) (cleaned up).

      Hemi Group thus does not “d[o] away with a foreseeability analysis for RICO

causation,” Garrett, 2010 WL 5392767, at *11, or otherwise displace the “traditional

understanding” of proximate cause established by the Court’s prior RICO decisions,

Hemi Grp., 55 U.S. at 26 (Breyer, J., dissenting). And “under the ‘directness’ theory

of proximate causation” articulated in those decisions, “there is liability for both ‘all

‘direct’ (or ‘directly traceable’) consequences and those indirect consequences that are

foreseeable.’” Id. at 25–26 (quoting W. Keeton et al., Prosser and Keeton on the Law

of Torts § 42, at 273 (5th ed. 1984)); see Bridge v. Phx. Bond & Indem. Co., 553 U.S.

639, 657–58 (2008) (holding that “the proximate-cause principles articulated in

Holmes and Anza” were satisfied where the plaintiff’s asserted injury “was a

foreseeable and natural consequence of [the defendant’s] scheme”).




                                           17
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 18 of 29 PageID #:3280




      A closer look at Holmes and Anza confirms that they do not support the “first-

step” theory of proximate causation advanced by T-Mobile. See T-Mobile’s Mem. at

20. In Holmes, the Securities Investor Protection Corporation sued to recover funds

it paid to creditors of two broker-dealers who went bankrupt after investing in the

defendant’s stock-manipulation scheme. 503 U.S. at 261–62. In finding that causal

link “too remote,” the Court emphasized that the plaintiff’s injury was incidental to

the broker-dealers’ insolvency—which might have been attributable to any number

of causes—making the plaintiff at best a “secondary victim[]” of the defendant’s

scheme. See id. at 271–74. Similarly, in Anza, the Court found that proximate cause

was not satisfied where the plaintiff’s asserted competitive injury was caused by “a

set of actions (offering lower prices) entirely distinct from the alleged RICO violation

(defrauding the State)”. 547 U.S. at 457–58. “Thus, in both Holmes and Anza,” the

problem was that the plaintiffs “alleged special harm, neither squarely within the

class of harms at which [RICO was] directed, nor of a kind that typical violators would

intend or even foresee.” Hemi Grp., 559 U.S. at 28 (Breyer, J., dissenting).

      Here, by contrast, Plaintiffs’ injury of depleted customer service resources was

surely “a foreseeable and natural consequence” of Defendants’ alleged fake ring tone

scheme. See Bridge, 553 U.S. at 657–58. In surreptitiously causing subscribers to

believe their calls were connecting when in fact they were not, that scheme teed up

rural LECs like Plaintiffs to bear the brunt of the confusion and spend their resources

attempting to resolve it. And while subscriber confusion was an intervening step in

the causal chain, it did not necessarily create a “more directly injury party” who may




                                          18
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 19 of 29 PageID #:3281




be counted on to challenge the scheme, Empress Casino Joliet Corp. v. Johnston, 763

F.3d 723, 734 (7th Cir. 2014), since mere confusion does not seem to be the sort of

“concrete” injury that Article III demands, see Spokeo, Inc. v. Robins, 136 S. Ct. at

1548. Rather, Plaintiffs themselves seem to have “suffered the only injury resulting

from” the challenged scheme. See Empress Casino, 763 F.3d at 734. Accordingly,

their injury satisfies RICO’s proximate-cause requirement.

      2.     Predicate Acts

      T-Mobile next argues that Plaintiffs’ RICO claims must be dismissed because

the complaint fails to adequately allege a “pattern” of two or more predicate acts of

“racketeering activity.” 18 U.S.C. § 1962(c); see Jennings v. Auto Meter Prod., Inc.,

495 F.3d 466, 472 (7th Cir. 2007). ‘Racketeering activity’ includes “any act indictable”

under the federal wire fraud statute, 18 U.S.C. § 1343. Ashland Oil, Inc. v. Arnett,

875 F.2d 1271, 1278 & n.8 (7th Cir. 1989); see 18 U.S.C. § 1961(1). Plaintiffs contend

that they have pled numerous instances “of wire fraud by fake ring tone.” Resp. at

16; see Am. Compl. ¶¶ 357–78.

      The federal wire fraud statute provides that

      Whoever, having devised or intending to devise any scheme or artifice
      to defraud, or for obtaining money or property by means of false or
      fraudulent pretenses, representations, or promises, transmits or causes
      to be transmitted by means of wire, radio, or television communication
      in interstate or foreign commerce, any writings, signs, signals, pictures,
      or sounds for the purpose of executing such scheme or artifice, shall be
      fined under this title or imprisoned not more than 20 years, or both.

18 U.S.C. § 1343. Without disputing that its alleged insertion of fake ring tones into

telephone calls constitutes a scheme to transmit by means of wire, T-Mobile argues




                                          19
    Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 20 of 29 PageID #:3282




that the complaint fails to plausibly show that the scheme was devised for the purpose

of defrauding anyone of money or property. See United States v. Bloom, 846 F.3d 243,

250 (7th Cir. 2017) (noting that “intent to defraud” is an essential element of wire

fraud under 18 U.S.C. § 1343). Plaintiffs counter that they have “amply alleged” that

the intent of the fake ring tone scheme was to defraud rural LECs “of access charges.”

Resp. at 19; see Am. Compl. ¶¶ 365–67, 371–75.

        T-Mobile has the better argument here. While the complaint certainly asserts

that T-Mobile’s fake ring tone scheme “had the illegitimate purpose of fraudulently

reducing” the access charges that Plaintiffs and other rural LECs “would otherwise

have been entitled to charge,” Am. Compl. ¶¶ 365–66, it fails to make this conclusion

plausible for the same reasons that doom Plaintiffs’ first theory of injury. As noted

above, Plaintiffs’ loss-of-access-charges theory overlooks that T-Mobile allegedly

inserted false ring tones only to mask delays associated with connection issues. See

id. ¶¶ 14, 82, 155; see also Consent Decree, 33 FCC Rcd. at 3742. As a result, it is

reasonable to infer that T-Mobile conducted its alleged scheme either to “influence”

callers to stay on the line, not “to hang up” prematurely, see Am. Compl. ¶ 365; or else

simply to improve their subscribers’ user experience while their calls sought

connection, as T-Mobile contends, see T-Mobile’s Mem. at 22. Either way, since the

alleged scheme in no way tended to deprive Plaintiffs of access charges, it would be

unreasonable, without more, to infer that T-Mobile conducted it for that purpose.7


7      The other predicate acts of wire fraud alleged in the complaint—such as T-Mobile’s
sending of dishonest emails about call connection problems to its subscribers, see Am. Compl.
¶ 372(c)—fail for the same reason. As for the complaint’s vague references to “call blocking
practices” other than the insertion of fake rings tones, see, e.g., id. ¶ 365, the complaint does


                                               20
    Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 21 of 29 PageID #:3283




        Thus, because Plaintiffs fail to plausibly allege that T-Mobile carried out its

fake ring tone scheme for the purpose of defrauding them, Count IV is dismissed

without prejudice. And because Plaintiffs fail to plead a violation of § 1962(c), they

likewise fail to plead a violation of § 1962(d) “based on the same facts.” Stachon v.

United Consumers Club, Inc., 229 F.3d 673, 677 (7th Cir. 2000); see Am. Compl.

¶¶ 391–98. So Count V is dismissed without prejudice as well.8

D.      Count VI: Tortious Interference

        Plaintiffs’ tortious interference claim fares no better. By permitting connection

problems to persist, Plaintiffs say, T-Mobile prevented rural LECs from collecting

access charges from intermediate providers. The problem is that “a claim for tortious

interference with contract” is premised on “the existence of a valid and enforceable

contract” and “a subsequent breach . . . caused by the defendant’s wrongful conduct.”

Cromeens, Holloman, Sibert, Inc. v. AB Volvo, 349 F.3d 376, 398 (7th Cir. 2003).

Given that Plaintiffs make no mention of any contractual breach by any intermediate

provider, their tortious interference with contract claim cannot proceed.

        Without saying so explicitly, Plaintiffs’ response brief recasts the complaint as

raising a claim based upon tortious interference with business expectancy. For such

a claim to succeed, “the evidence must establish that the [defendant] acted with a

desire to harm which was unrelated to the interest he was presumably seeking to



not disclose enough factual details for the Court to assess whether those practices count as
predicate acts under RICO, let alone to make a plausible showing that they occurred.

8      Because the Court dismisses Counts IV and V on this basis, it need not address T-
Mobile’s remaining arguments against them or their request for punitive damages.



                                            21
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 22 of 29 PageID #:3284




protect.” Slep-Tone Entm’t Corp. v. Coyne, 141 F. Supp. 3d 813, 834 (N.D. Ill. 2015)

(citing Capital Options Invs., Inc. v. Golderg Bros. Commodities, Inc., 958 F.2d 186,

189 (7th Cir. 1992)). But the complaint concedes that the problems were attributable

to T-Mobile’s desire to minimize its costs rather than any “desire to harm” Plaintiffs.

Id.; see Am. Compl. ¶¶ 127–31. As such, Count VI is dismissed without prejudice.

E.    Count VII: Illinois Consumer Fraud and Deceptive Business Practices

      Plaintiffs’ claim under the Illinois Consumer Fraud and Deceptive Business

Practices Act (“IFCA”), see 815 Ill. Comp. Stat. 505/1 et seq., is more complicated. As

a general rule, the ICFA “does not apply to fraudulent transactions which take place

outside Illinois.”   Tarzian v. Kraft Heinz Foods Co., No. 18-CV-7148, 2019 WL

5064732, at *3 (N.D. Ill. Oct. 9, 2010) (citing Avery v. State Farm Mut. Auto. Ins. Co.,

835 N.E.2d 801, 853 (Ill. 2005)). That is why a non-resident plaintiff may only invoke

the ICFA if “the circumstances that relate to the disputed transaction . . . occurr[ed]

primarily and substantially in Illinois.” Crichton v. Golden Rule Ins. Co., 576 F.3d

392, 396 (7th Cir. 2009) (quoting Avery, 835 N.E.2d at 853–54)).

      As relevant here, alleging only that “a scheme to defraud was disseminated

from [the defendant’s Illinois] headquarters is insufficient to establish the necessary

connection.” Van Tassell v. United Mktg. Grp., LLC, 795 F. Supp. 2d 770, 782 (N.D.

Ill. 2011). In Haught v. Motorola Mobility, Inc., for example, a court in this district

dismissed an ICFA claim even though “the alleged misrepresentations were designed

in Illinois” and “emanated from servers located in Illinois.” No. 12-CV-2515, 2012

WL 3643831, at *4 (N.D. Ill. Aug. 23, 2012); see Phillips v. Bally Total Fitness Holding




                                          22
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 23 of 29 PageID #:3285




Corp., 865 N.E.2d 310, 316 (Ill. App. Ct. 2007); Sheeley v. Wilson Sporting Goods Co.,

No. 17-CV-3076, 2017 WL 5517352, at *2 (N.D. Ill. Nov. 17, 2017).

         Similarly, here, Plaintiffs emphasize that Inteliquent has its headquarters in

Illinois and may have inserted fake ring tones from a Chicago-area data center. Am.

Compl. ¶¶ 19, 163, 181, 190. Aside from those allegations, however, Plaintiffs provide

no other links to Illinois.9 Instead, they concede that neither they nor the customers

who heard false ringing reside in that state. Am. Compl. ¶¶ 16–17, 273, 295. As a

result, “the disputed transaction[s]” lack a sufficiently “substantial[]” connection with

Illinois to permit Plaintiffs’ ICFA claim to proceed, see Crichton, 576 F.3d at 396, and

it is dismissed without prejudice.

F.       Count VIII: Civil Conspiracy

         This brings us to Plaintiffs’ final claim: civil conspiracy. “In Illinois, a civil

conspiracy is defined as a combination of two or more persons for the purpose of

accomplishing by concerted action either an unlawful purpose or a lawful purpose by

unlawful means.” Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 938–

39 (7th Cir. 2012).      In practice, “[t]he civil conspiracy theory has the effect of

extending liability for a tortious act beyond the active tortfeasor to individuals who

have not acted but have only planned, assisted, or encouraged the act.” McClure v.



9      Morrison v. YTB Int’l, Inc., a case Plaintiffs cite, underscores how few factual
allegations link their IFCA claims with Illinois. 649 F.3d 533 (7th Cir. 2011). Apart from
alleging that the defendant made its headquarters in Illinois, the Morrison complaint also
pleaded that: (1) the underlying deals were executed in Illinois, (2) a choice-of-law clause in
the governing contract required that the parties litigate in Illinois courts, (3) the plaintiffs
sent payments to Illinois, and (4) the defendants resolved complaints in Illinois. Id. at 537.
None of those considerations is present here.



                                              23
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 24 of 29 PageID #:3286




Owens Corning Fiberglass Corp., 720 N.E.2d 242, 258 (Ill. 1999). To sustain that

theory, Plaintiffs must allege facts establishing both “an agreement” and “a tortious

act committed in furtherance of that agreement.” See id. Defendants focus on the

first element.10

         At its core, the agreement requirement hinges on whether the complaint

spotlights “acts sufficient to raise the inference of mutual understanding.” Linkepic

Inc. v. Vyasil, LLC, 370 F. Supp. 3d 906, 926–27 (N.D. Ill. 2019) (citing Amundsen v.

Chi. Park Dist., 218 F.3d 712, 718 (7th Cir. 2000)). Although “a bare allegation of

conspiracy [is] not enough,” Cooney v. Rossiter, 583 F.3d 967, 970 (7th Cir. 2009), “[i]t

is enough . . . to indicate the parties, general purpose, and approximate date, so that

the defendant has notice of what he is charged with,” Campbell v. City of Chi., No.

17-CV-4467, 2018 WL 4352614, at *4 (N.D. Ill. Sept. 12, 2018) (citing Walker v.

Thompson, 288 F.3d 1005, 1007 (7th Cir. 2002)).

         Measured against that standard, the complaint adequately pleads that T-

Mobile and Inteliquent entered an agreement to bring about “an unlawful purpose or

a lawful purpose by unlawful means.” See Indep. Trust Corp., 665 F.3d at 938–39.

According to Plaintiffs, Inteliquent assumed responsibility for terminating calls

placed by T-Mobile subscribers, reviewed information about completion rates, and




10      At times, T-Mobile seems to suggest that a violation of the Communications Act does
not qualify as “a tortious act committed in furtherance of [an] agreement.” McClure, 720
N.E.2d at 258. But courts embrace a broad understanding of what counts as a “tortious” act.
See, e.g., Freedom Mortg. Corp. v. Burnham Mortg., Inc., 720 F. Supp. 2d 978, 1000 (N.D. Ill.
2010) (“[A]n alleged overt or unlawful act need not be tortious or otherwise actionable in tort
to support a cause of action for conspiracy.” (quoting Vance v. Chandler, 597 N.E.2d 233, 236
(Ill. App. Ct. 1992))).


                                              24
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 25 of 29 PageID #:3287




realized economic rewards from T-Mobile’s apparent refusal to fix connection issues.

Am. Compl. ¶¶ 196–99. One plausible inference, advanced by Defendants, is that

Inteliquent tolerated T-Mobile’s practices without endorsing them. See Adcock v.

Brakegate, Ltd., 645 N.E.2d 888, 894 (Ill. 1994). But another plausible inference,

promoted by Plaintiffs, is that Inteliquent’s extensive involvement in routing T-

Mobile’s calls is evidence that Defendants agreed not to remedy call failures. At this

early stage, the Court cannot say which of those positions prevails.

         Defendants’ reliance on Stewart is unavailing. In upholding the dismissal of a

civil conspiracy claim, the Stewart court stressed that “the complaint d[id] not

plausibly suggest that [defendant] . . . knew of . . . the underlying fraud.” 665 F.3d at

941. “Without knowledge of the scheme,” the Seventh Circuit added, the defendant

“could not have agreed to it.” Id. Unlike in Stewart, Inteliquent allegedly routed

many of T-Mobile’s calls, making it plausible that Inteliquent knew about the plan to

refrain from fixing connection issues. That is sufficient to save Count VIII for now.11

                        IV.    Inteliquent’s Motion to Dismiss

         Turning to Inteliquent’s motion to dismiss, for the most part it raises issues

substantively identical to those raised in T-Mobile’s motion. So, the same infirmities



11      In a footnote, T-Mobile also posits that the civil conspiracy claim is untimely under
Illinois’s five-year limitations period, see 735 Ill. Stat. Ann. 5/13-205, and preempted by the
Communications Act. See T-Mobile’s Mem. at 28 n.28. Those “perfunctory and undeveloped
argument[s]” are waived. See M.G. Skinner & Assocs. Ins. Agency, Inc. v. Norman–Spencer
Agency, Inc., 845 F.3d 313, 321 (7th Cir. 2017). In any event, the case on which T-Mobile
relies provides no basis for finding preemption here. See Bastien v. AT&T Wireless Servs.,
Inc., 205 F.3d 983, 988–90 (7th Cir. 2000) (viewing the Communication Act’s preemption
clause as a bar to state-law claims challenging “the rates and level of service offered by”
mobile carriers). And Illinois’s five-year limitations period poses no bar for the same reasons
discussed above with respect to the Communication Act’s two-year limitations period.


                                              25
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 26 of 29 PageID #:3288




that afflict Counts IV to VII as pleaded against T-Mobile also foreclose those claims

as to Inteliquent. And likewise, because Inteliquent challenges Count VIII on the

same grounds as T-Mobile, that claim may proceed as to Inteliquent.12

         When it comes to Counts II and III, however, Inteliquent advances an

argument unavailable to T-Mobile. In those counts, Plaintiffs charge Inteliquent

with defying the Communications Act by failing to fix call completion problems, and,

as discussed, a private plaintiff may only raise a Communications Act claim if the

Commission first “determine[s that] a particular practice constitutes a violation of

the Act.” N. Cnty. Commc’ns, 594 F.3d at 1158. The Commission has mandated that

T-Mobile correct connection problems in question, but none of its rules extend those

duties to intermediate providers, such as Inteliquent.

         In response, Plaintiffs point to the 2012 Ruling and its applicability to

“carriers,” a category that might be construed as covering Inteliquent. See 27 FCC

Rcd. at 1355–56. But the 2018 Order clarifies that the 2012 Ruling only “appl[ies] to

covered providers.” 33 FCC Rcd. at 4211; see Beller, 703 F.3d at 391. And a “covered

provider” is “a provider of long-distance voice service that makes the initial long-

distance path choice for more than 100,000 domestic retail subscriber lines.” 47

C.F.R. § 64.2101. Inteliquent, however, is an “intermediate provider” when it comes

to T-Mobile’s calls, Am. Compl. ¶¶ 10, 51, 62, 17, and the Commission has stated that


12      Inteliquent briefly contends that the civil conspiracy claim is time-barred. In Illinois,
a civil conspiracy claim “is governed by the statute of limitations for the underlying tort[s].”
Jovic v. L-3 Servs. Inc., 69 F. Supp. 3d 750, 764 (N.D. Ill. 2014). Here, the underlying illegal
acts are the alleged violations of the Communications Act. As explained above, the statute
of limitations does not foreclose Plaintiffs’ Communications Act claims, and the Court cannot
conclude that Count VIII is untimely as a matter of law.


                                               26
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 27 of 29 PageID #:3289




an intermediate provider “[d]oes not . . . serve as a covered provider in the context of

originating or terminating a given call,” 47 C.F.R. § 64.2101. Accordingly, Inteliquent

does not fall within the scope of the requirements set out in the 2012 Ruling. Nor

have Plaintiffs identified any other rule or regulation that requires intermediate

providers to correct connection problems of the type at issue here. Thus, Counts II

and III are dismissed without prejudice as to Inteliquent, leaving Count I as the sole

remaining claim against Inteliquent.

          V.     Inteliquent’s Motion for Primary Jurisdiction Referral

         Along with its motion to dismiss, Inteliquent also submitted a motion inviting

the Court to refer several questions to the Commission and to stay this case in the

meantime.13 In particular, Inteliquent proposes three main questions for the agency:

         (1)   Whether a letter of inquiry that the Commission prepared during its
               investigation establishes that Inteliquent knew about the insertion of
               fake ring tones,

         (2)   What call-completion standard, if any, governs intermediate providers,
               and,

         (3)   Whether Inteliquent deviated from that standard.

         The second and third questions assume that Counts II and III—the

Communications Act claims based on a failure to fix connection issues—will go

forward as to Inteliquent. Given that the Court has dismissed those claims, the




13     “The doctrine of primary jurisdiction allows a federal court to refer a matter extending
beyond the conventional experience of judges or falling within the realm of administrative
discretion to an administrative agency.” In re StarNet, Inc., 355 F.3d 634, 639 (7th Cir. 2004)
(cleaned up).



                                              27
     Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 28 of 29 PageID #:3290




Commission’s answers to these questions would do little to facilitate the resolution of

this dispute.

         That leaves the first question, which centers on the Commission’s

interpretation of a letter of inquiry it dispatched during its investigation of T-Mobile.

Having reviewed that letter, the Court is not persuaded that referral is needed to

discern its meaning. See Pls.’ Ex. 1, 12/17/2016 Letter of Inquiry at 3, ECF No. 64-1.

So Inteliquent’s motion to refer primary jurisdiction to the Commission is denied.

                               VI.    Motion to Intervene

         With Plaintiffs’ support, a group of rural phone companies (“Plaintiffs-

Intervenors”) has moved for leave to intervene under Rule 24.                   As Plaintiffs-

Intervenors acknowledge, their motion “is a direct response to Defendants’ pending

motions to dismiss on statute of limitations grounds, and is brought out of an

abundance of caution to ensure adequate preservation of the statute of limitations for

the putative class members.” Mot. Intervene at 2, ECF No. 72. Yet the Court has not

dismissed any of Plaintiffs’ claims under a statute of limitations. For that reason,

the motion to intervene is denied without prejudice as moot.14                   If Plaintiffs-

Intervenors still wish to intervene after reviewing this order, they may submit a

revised motion.




14     Plaintiffs-Intervenors make a cursory argument that they are entitled to intervention
as of right. See Fed. R. Civ. P. 24(a)(2). To support that theory, they must show that
“disposition of the action threatens to impair [their] interest” and that “the [parties] fail to
represent adequately their interest.” Ligas ex rel. Foster v. Maram, 478 F.3d 771, 773 (7th
Cir. 2007). Given that the Court declined to dismiss any claim on statute of limitations
grounds, Plaintiffs-Intervenors satisfy neither requirement.



                                              28
  Case: 1:19-cv-07190 Document #: 91 Filed: 11/16/20 Page 29 of 29 PageID #:3291




                                    Conclusion

      For the reasons stated above, T-Mobile’s motion to dismiss is denied as to

Counts I, II, III, and VIII, but granted in all other respects. Inteliquent’s motion to

dismiss is granted as to all claims, except Count VIII. Plaintiffs are granted leave to

file a second amended complaint by December 3, 2020 if they so choose and can

address the deficiencies identified in this order. Finally, the motion for primary

jurisdiction referral is denied, and the motion to intervene is denied as moot.



IT IS SO ORDERED.                       ENTERED 11/16/20


                                        __________________________________
                                        John Z. Lee
                                        United States District Judge




                                          29
